Citation Nr: 0918223	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-36 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD) with major depression, 
rated as 50 percent disabling prior to September 2, 2004 and 
rated as 70 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1986 to February 
1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada, which denied entitlement to an individual 
unemployability due to service-connected disability (TDIU) 
and denied an increased rating for the service-connected 
PTSD, rated at 50 percent.

During the pendency of the appeal, the RO issued a rating 
decision in July 2006 which increased the rating to 70 
percent for PTSD, effective September 2, 2004.  As the award 
is not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In the rating decision the RO identified September 2, 2004 as 
the date the Veteran filed his claim for an increased rating 
for PTSD.  However, the Veteran first filed a claim to review 
the evaluation assigned his PTSD in March 2004. 

In February 2008, a hearing was held by the undersigned 
Veterans Law Judge.  At the hearing the Veteran testified 
that his PTSD disability had gotten worse since his last VA 
examination.  A transcript of the hearing is of record.  

In May 2008 the Board granted a TDIU and remanded the case 
for a VA examination to determine the current rating for the 
Veteran's service-connected PTSD.  A December 2008 rating 
decision granted entitlement to TDIU with an effective date 
of October 1, 2006.  That issue has not been appealed. 


FINDING OF FACT

1.  The medical evidence established that the Veteran's 
service-connected PTSD demonstrates total occupational and 
social impairment, due to such symptoms as: persistent danger 
of hurting self or others and intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene).  GAF scores were predominantly in 
the range of 28-45. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD, effective 
September 14, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Codes 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In light of the favorable action taken herein concerning the 
claim for an increased rating assigned for PTSD, discussion 
of whether VA has met its duties of notification and 
assistance is not required, and deciding the appeal at this 
time is not prejudicial to the Veteran.

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The entire history of 
the Veteran's disorder will be considered in reaching a 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Service connection for PTSD with major depression was 
initially granted in a November 2002 rating decision with a 
50 percent evaluation assigned, effective September 25, 1996. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (for PTSD), which evaluates psychiatric 
disabilities under the general criteria for a chronic 
adjustment disorder. 38 C.F.R. § 4.130.

PTSD is evaluated under a General Formula for Mental 
Disorders pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 21-30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends). 

A GAF of 31-40 is defined as some impairment in reality 
resting or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The record shows that the Veteran was hospitalized for his 
PTSD seven times between September 2003 and September 2006.  
From September 14-23, 2003 he was hospitalized due to 
suicidal ideation and plan with a GAF score of 35 on 
admission and 60 at discharge.   From November 10-17, 2003 he 
was hospitalized due to suicidal thoughts with a GAF score of 
35 on admission and 45 on discharge.  From December 11-19, 
2003 he was hospitalized due to anxiety, instability, and 
suicidal thoughts after he stopped taking his medication.  
His GAF score was 35 on admission and 40 on discharge.  From 
March 10-18, 2005 he was hospitalized due to being suicidal 
with complaints of recurrent nightmares and flashbacks and a 
GAF score of 35 on admission and 60 on discharge.  From 
September 24-29, 2005 he was hospitalized due to increased 
depression and suicidal thoughts with a GAF score of 35 on 
admission and 55 on discharge.  From April 11-17, 2006 he was 
hospitalized for increased suicidal and homicidal thoughts 
and reported he was thinking of buying a gun.  He had erratic 
behavior and was uncooperative.  His GAF score was 35 on 
admission and 45 on discharge.  From September 15 -29, 2006 
he was hospitalized due to suicidal thoughts.  He reported he 
could not work any longer.  The examiner found the Veteran to 
have severe impairment with limited insight and judgment, and 
no self maintenance.  His GAF score was 25 on admission and 
35 on discharge. 

In December 2004 a VA examination was conducted with GAF 
score of 41 for PTSD and 43 for depression.  The Veteran 
reported he was not in touch with his family very much and 
did not socialize with friends.  He was always nervous, got 
little sleep, and his energy was down.  He stated he 
reexperienced the mugging that occurred in service 2-3 times 
a week.  He expressed that he had few interests in life and 
was detached from his siblings and other people.  He reported 
his symptoms were worse and that he did not feel good 
emotionally.  The examiner found his psychosocial functioning 
to be poor, quality of life to be poor, and prognosis to be 
poor and stated that his symptoms would continue to worsen. 

Treatment records from March 2005 to December 2007 
demonstrate a severe mental impairment with GAF scores 
between 28 and 55.  In April 2005 he had suicidal thoughts.  
In April 2006 he reported being homicidal against a family 
member.  In October 2006 he noted that if he does not take 
his medications he would be hospitalized.  In November 2006 
he was found to have paranoid ideation and severe anxiety.  
In June 2007 he reported he was anxious daily and had 
nightmares two times a week.  In August 2007 he reported 
being anxious and depressed but that he covered it up.  He 
had no social outlet and found his living environment 
stressful.  In September 2007 he reported being more 
depressed than before with thoughts of suicide but no plan.  
In October 2007 he reported having anxiety attacks, being 
very depressed, and that he did not get out of the house 
much.  In November 2007 he reported intermittent thoughts of 
suicide, being depressed, and anxiety attacks.  He appeared 
disheveled.  In December 2007 he reported being depressed, 
having anxiety and staying in the apartment all day.  

A December 2006 Social Security report shows the Veteran was 
found unable to work due to a primary diagnosis of affective 
mood disorders and a secondary diagnosis of PTSD effective 
January 1, 2005.  

In February 2007 a VA examination was conducted finding GAF 
scores of 40 for PTSD and 45 for depression. The Veteran 
reported he cannot be near crowds, that he has to run and 
hide, that he is paranoid all the time and finds it hard to 
function on a daily level.  He stated he could not hold a 
job.  He only talks to his sister and brother-in-law that 
live with him and was estranged from his family.  He had no 
friends, no socialization with anyone or community events.  
He expressed complaints of suicidal ideation.  He reported 
trouble with hygiene and only showering every 3-4 days.  He 
reported sleep impairment and his energy is poor.  He stated 
he felt overwhelmed by life and dreams of drowning.  He had a 
hard time getting along with people. The examiner found his 
prognosis to be poor.  

In a January 2008 letter the Veteran's treating nurse 
reported that he suffers from chronic PTSD and bipolar 
disorder and has nightmares and depression that lead him to 
suicidal thoughts, many times with a plan.  He exhibited 
constant anxiety, despite medication.  The nurse opined that 
it was only the frequent contact with the program and closed 
medication management that had allowed the Veteran to avoid 
hospitalization.  He opined that the Veteran cannot work due 
to the stress which would put him at risk. 

At the February 2008 hearing the Veteran's representative 
summarized that he has been hospitalized eight times since 
2003, that he experienced suicidal depression at least three 
times a week, and cannot hold a job due to his anxiety and 
panic attacks.

The November 2008 VA examination report reflects a GAF score 
of 35-40.  The examiner reviewed the entire claims file and 
noted that the Veteran was hospitalized numerous times. The 
Veteran reported he lived with his sister and brother-in-law. 
He did not have any friends.  He scared his sister.  He had 
not worked in a long time.  The examiner found the Veteran to 
have problems with impulse control and an inability to make 
and carry out plans.  He heard voices telling him to kill 
himself and had been psychotic in the past.  His mood was 
depressed.  He reported having suicidal thoughts, plans and 
attempts as well as lower energy and motivation.  He was 
withdrawn from family and friends and unable to function at 
work.  He experienced decreased pleasure in life and felt 
helpless and worthless.  He had flashbacks.  His affect was 
observed to be depressed, irritable, angry, and flat.  His 
speech was understandable and coherent and somewhat soft.  
His stream of thought was relevant, logical and coherent with 
no evidence of circumstantiality, tangentiality or rambling.  
His thoughts had been racing in the past. He denied delusions 
but heard voices telling him to kill himself.  He stated that 
he worried a lot and washed his hands.  He was found to be 
unable to do abstractions.  The examiner noted that he has 
been hospitalized nine times for bipolar disorder, suicidal 
feelings, depression, and going off his medications.  The 
examiner described the Veteran as a brittle maniac with a 
grave to poor prognosis.

In May 2008 the Board remanded the claim for a VA 
examination.  The November 2008 VA examination did not allow 
for distinctions between the Veteran's symptoms of PTSD and 
depression, which are service-connected, from his manic, 
bipolar and obsessive compulsive disorders which are not 
service connected.  To the extent that the examiner did 
distinguish between the Veteran's service-connected PTSD with 
major depression and his nonservice connected manic, bipolar 
and obsessive compulsive disorders, the examiner stated that 
the Veteran's bipolar and obsessive compulsive disorders 
aggravated his PTSD.  The examiner gave GAF scores for manic, 
bipolar and obsessive compulsive disorders of 35 and 40 which 
are within the same range as the service-connected PTSD and 
depression.  As the medical personnel cannot distinguish 
between the service-connected and nonservice connected 
symptomatology arising from the Veteran's neuropsychiatric 
disabilities in total, the Board also cannot distinguish it 
and there is no other choice but to evaluate the conditions 
together.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Resolving all doubt in favor of the Veteran, the criteria for 
100 percent evaluation for PTSD are met.  The Veteran's 
condition most resembles total occupational and social 
impairment as evidenced by persistent danger of hurting 
himself or others and intermittent inability to perform 
activities of daily living, including minimal personal 
hygiene.  VA records show treatment for PTSD throughout the 
period on appeal, including therapy, progress notes, 
hospitalizations, and VA examinations.  These records show 
that GAF scores remained predominantly in the range of 28-45 
throughout the entire period under appeal, with isolated 
readings in the 55-60 range occurring in September 2003, 
March 2005, September 2005 and February 2006.  In January 
2008 the Veteran's treating nurse stated that only the 
frequent contact of the program and close medication 
management has allowed the Veteran to avoid hospitalization.  
He opined that the Veteran cannot work due to the stress.  
The record demonstrates that the Veteran has been 
hospitalized seven times for suicidal thoughts from 2003 to 
2006.  Since 2006 the Veteran has received consistent 
treatment for his condition.   The November 2008 VA examiner 
described the Veteran as a brittle maniac with a grave to 
poor prognosis. 

The Veteran's GAF score range of 28-45 also supports the 
criteria for a 100 percent evaluation.  GAF scores of 21-30 
show that behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  GAF scores of 31-40 show some 
impairment in reality resting or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

Given the medical evidence of record, a 100 percent 
evaluation is therefore warranted for his service-connected 
PTSD with major depression. 

The effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The effective date for the grant of increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the date of the receipt of the claim. 38 
C.F.R. § 3.400(o)(2).  On March 29, 2004 the claim for an 
increased rating was received.  On September 14, 2003, within 
one year of the Veteran's claim, he was hospitalized for 
PTSD, with manifestations consistent with those which support 
the 100 percent rating assigned.  Therefore, that is the 
effective date of the increased rating.  











ORDER

A 100 percent evaluation for PTSD is granted, effective 
September 14, 2003, subject to the laws and regulations 
governing the award of monetary benefits. 








____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


